DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 of present application 16/847,847 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/847,972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other based on the following rationale:
Claim in present application 16/847,847
Claim in copending application 16/847,972
Explanation
1. A three dimensional (3D) configuration for facilitating calibration of multiple sensors of different types, comprising: a plurality of fiducial markers arranged in space for simultaneously calibrating multiple sensors of different types, wherein each of the plurality of fiducial markers has a feature point thereon provided to facilitate the multiple sensors to calibrate by detecting the features points and estimating their corresponding 3D coordinates with respect to respective coordinate systems of the multiple sensors.


























7. The 3D configuration of claim 1, wherein the plurality of fiducial markers: are distributed in space within a field of view of the plurality of sensors; and are grouped together to form a merged 3D construct so that the feature points of the plurality of the fiducial markers are facing substantially the same direction.
1. A method implemented on computer having at least one processor, storage, and communication platform capable of connecting to a network for simultaneously calibrating a plurality of sensors, the method comprising: activating the plurality of sensors of different types to initiate simultaneous calibration thereof based on a 3D construct comprising a plurality of fiducial marks, wherein the plurality of sensors of different types include visual and depth based sensors and operate in their respective coordinate systems; calibrating simultaneously the plurality of sensors of different types by, with respect to each of the plurality of sensors, acquiring sensor information representative of the 3D construct, detecting a feature point on each of the plurality of fiducial markers based on the sensor information, estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and generating calibration parameters for the sensor based on the detected feature points; and computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors.

3. The method of claim 1, wherein the plurality of fiducial markers: are distributed in space within a field of view of the plurality of sensors; and are grouped together to form the 3D construct, wherein the feature points on the plurality of fiducial markers are facing substantially the same direction.
The text of claim 1 of copending application 16/847,972 is included in order to explicitly show all limitations of claim 3 of copending application 16/847,972.

While claim 1 of copending application 16/847,972 contains additional limitations further narrowing the invention, the color-coded portions indicate portions of the respective claims which are, in substance, indistinct. Minor variations in language (i.e., “fiducial markers” in the present application vs. “fiducial marks” in the copending application, “facilitating calibration” in the present application vs. “[initiating] calibration” in the copending application, etc.) are not adequate to overcome this indistinctness, since nearly all limitations recited in claim 1 of the present application are substantially recited in claim 1 of the copending application.

The only limitation recited in claim 1 of the present application not recited in claim 1 of the copending application is the limitation “arranged in space”. However, since claim 3 of the copending application recites “distributed in space”, which is substantially the same and implies that the markers must be arranged in space, claims 1 and 7 of the present application are patentably indistinct from claim 3 of the copending application. Therefore, claims 1 and 7 of the present application are rejected as being patentably indistinct from claim 3 of the copending application.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1-4, 6-9, 11 and 16-20 are objected to because of the following informalities:
In claim 1, “for simultaneously calibrating multiple sensors of different types” should be “for simultaneously calibrating the multiple sensors of different types”
In claim 1, “a feature point thereon provided to facilitate the multiple sensors to calibrate by detecting the features points” should be “a feature point of a plurality of feature points thereon provided to facilitate calibration of the multiple sensors plurality of features points”
In claim 1, “respective coordinate systems of the multiple sensors” should be “respective coordinate systems of respective sensors of the multiple sensors”
In claims 2, 9 and 16, “each of the triangle shaped planar facets touches in alignment with a side of another triangle shaped planar facet” should be “each of the plurality of triangle shaped planar facets touches in alignment with a side of another of the plurality of triangle shaped planar facets”
In claim 3, “each of the plurality of planar facets exhibits a different visual property; and the feature point of a fiducial marker is where the different visual properties meet” should be “for each respective fiducial marker, each of the plurality of planar facets exhibits a different visual property; and the feature point of [[a]] the respective fiducial marker is where the different visual properties meet”
In claim 4, “wherein the feature point of the fiducial marker” should be “wherein the feature point of [[the]] each respective fiducial marker”
In claim 6, “attached to the fiducial marker” should be “attached to the respective fiducial marker”
In claim 7, “the feature points of the plurality of the fiducial markers” should be “the feature points of each of the plurality of the fiducial markers”
In claim 8, “detection of the feature point based on visual properties,” should be “detection of the feature point based on each of the different visual properties[[,]];”
In claim 8, “detection thereof based on geometric properties of the fiducial marker,” should be “detection thereof based on geometric properties of the fiducial marker[[,]];”
In claim 8, “when calibrating, the feature point based on the visual properties of the plurality of planar facets,” should be “when being calibrated, the feature point based on the different visual properties of each of the plurality of planar facets[[,]]; and”
In claim 8, “when calibrating, the feature point based on the geometric properties” should be “when being calibrated, the feature point based on the geometric properties”
In claim 11, “the plurality of planar facets is concave; the feature point is a depressed point” should be “the plurality of planar facets is concave; and the feature point is a depressed point”
In claim 17, “where the signal directed thereto is able to reach” should be “where [[the]] a signal directed thereto is able to reach”
In claim 18, “initiate calibration of the multiple sensors of different types” should be “initiate the calibration of the multiple sensors of different types”
In claim 19, “when to initiate the simultaneous calibration” should be “when to initiate the  calibration”
In claim 20, “The system of claim 19, further comprising an automatic calibration initiator comprises:” should be “The system of claim 19, wherein the automatic calibration initiator comprises:”
In claim 20, “based on the distance, calibration of the multiple sensors” should be “based on the distance, the calibration of the multiple sensors”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 19-20 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are:
“an automatic calibration initiator… configured for determining when to initiate the simultaneous calibration of the multiple sensors” in claim 19
“a vehicle geo-location determiner configured for receiving a vehicle GPS signal, and determining a vehicle geo-position associated with the ego vehicle” in claim 20
“a marker geo-location determiner configured for receiving a GPS related signal from the sub-structure, and obtaining a marker geo-position associated with the fiducial marker” in claim 20
“a marker distance estimator configured for estimating a distance between the ego vehicle and the fiducial marker” in claim 20
“a calibration trigger configured for initiating, based on the distance, calibration of the multiple sensors” in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“automatic calibration initiator”: this component is disclosed in at least paragraphs [0068], [0070], [0072]-[0074], and [0077] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“vehicle geo-location determiner”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
 “marker geo-location determiner”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“marker distance estimator”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“calibration trigger”: this component is disclosed in at least paragraphs [0074] and [0076] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the claim recites the limitation, “the feature points of the plurality of the fiducial markers are facing substantially the same direction” (emphasis added). However, it is unclear what is meant by “substantially”, and it is therefore unclear whether applicant is claiming a situation where the feature points are facing the same direction or not facing the same direction. Applicant may wish to amend the claim to clarify which of these scenarios, if either of them, applicant intends to claim.
For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that the feature points of the plurality of fiducial markers may face any direction and do not necessarily need to face the same direction as each other.

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis for these rejections is the interpretation of the claims in the section of this office action called “Claim Interpretation”.
Regarding claims 19-20, the following claim limitations invoke 35 U.S.C. 112(f): 
“an automatic calibration initiator… configured for determining when to initiate the simultaneous calibration of the multiple sensors” in claim 19
“a vehicle geo-location determiner configured for receiving a vehicle GPS signal, and determining a vehicle geo-position associated with the ego vehicle” in claim 20
“a marker geo-location determiner configured for receiving a GPS related signal from the sub-structure, and obtaining a marker geo-position associated with the fiducial marker” in claim 20
“a marker distance estimator configured for estimating a distance between the ego vehicle and the fiducial marker” in claim 20
“a calibration trigger configured for initiating, based on the distance, calibration of the multiple sensors” in claim 20
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, a review of the written description reveals the following: 
“automatic calibration initiator”: this component is disclosed in at least paragraphs [0068], [0070], [0072]-[0074], and [0077] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“vehicle geo-location determiner”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
 “marker geo-location determiner”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“marker distance estimator”: this component is disclosed in at least paragraphs [0074]-[0075] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
“calibration trigger”: this component is disclosed in at least paragraphs [0074] and [0076] of applicant’s specification. However, it is not clear whether the component takes the form of hardware, software executed by a processor, or some other form entirely. The limitation is therefore indefinite and the claim is rejected under 35 USC 112(b)
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20210303898 A1), hereinafter referred to as Wang.
Regarding claim 1, Wang discloses A three dimensional (3D) configuration for facilitating calibration of multiple sensors of different types (See at least Fig. 6 in Wang: Wang discloses that a top-down view of a dynamic scene calibration environment in which a turntable that is at least partially surrounded by both vehicle camera calibration targets and combined vehicle range sensor and vehicle camera calibration targets rotates a vehicle so that the vehicle can perform calibration of its camera sensors and range sensors [See at least Wang, 0120-0121]), comprising: 
a plurality of fiducial markers arranged in space for simultaneously calibrating multiple sensors of different types (See at least Fig. 6 in Wang: Wang discloses that a top-down view of a dynamic scene calibration environment in which a turntable that is at least partially surrounded by both vehicle camera calibration targets and combined vehicle range sensor and vehicle camera calibration targets rotates a vehicle so that the vehicle can perform calibration of its camera sensors and range sensors [See at least Wang, 0120-0121]), wherein 
each of the plurality of fiducial markers has a feature point thereon provided to facilitate the multiple sensors to calibrate by detecting the features points and estimating their corresponding 3D coordinates with respect to respective coordinate systems of the multiple sensors (See at least Fig. 11 in Wang: Wang discloses that, at step 1125, the internal computing system 110 of the vehicle 102 identifies positions of the representations of the plurality of sensor targets within the one or more representations of (at least portions of) the calibration environment [See at least Wang, 0156]. Wang further discloses that, at step 1130, the internal computing system 110 of the vehicle 102 generates a transformation that maps (1) the positions of the representations of the plurality of sensor targets within one or more representations of (portions of) the calibration environment to (2) the known positions of the plurality of sensor targets within the calibration environment [See at least Wang, 0158]. Wang further discloses that the transformation includes one or more projective transformations of various 2-D image coordinates of sensor target features into 3-D coordinates in the real world [See at least Wang, 0158]. Wang further discloses that the application of such transforms may be used for a camera or other sensor [See at least Wang, 0159]. It will therefore be appreciated that the known locations of the features output by the transformation are 3-D locations).

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 20210012534 A1), hereinafter referred to as Islam.
Regarding claim 8, Islam discloses A fiducial marker for simultaneously calibrating sensors of different types (See at least Fig. 3A in Islam: Islam discloses an example environment for performing the calibration method 200 of Fig. 2, including  [See at least Islam, 0047]. Islam further discloses that the 3D calibration pattern 360 to achieve this includes a polyhedron 362 having a plurality of faces [See at least Islam, 0050]), comprising: 
a plurality of planar facets spatially connected to form the fiducial marker (Islam further discloses that the 3D calibration pattern 360 to achieve this includes a polyhedron 362 having a plurality of faces [See at least Islam, 0050]); 
a feature point on the fiducial marker formed by vertices of the plurality of planar facets (See at least Fig. 2 in Islam: Islam discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further discloses that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further discloses that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further discloses that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]. Each of the vertices of the additional face may therefore be regarded a feature point), wherein 
each of the plurality of planar facets exhibits a different visual property to facilitate detection of the feature point based on visual properties (See at least Fig. 2 in Islam: Islam discloses that, as part of step 201, for a first set of calibration images captured by a first camera, pixel coordinates [u v] of respective locations at which the dots appear on faces of the polyhedron in the calibration image 500 may be stored [See at least Islam, 0062]. Islam further discloses that each calibration image may capture at least two 2D calibration patterns [See at least Islam, 0062]. It will therefore be appreciated that two patterns in a single image cannot have the same pixel coordinates. Also see at least Figs. 3A-F in Islam: Islam further discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]), 
the feature point on the fiducial marker has a distinctive geometric measurement to facilitate detection thereof based on geometric properties of the fiducial marker (See at least Fig. 2 in Islam: Islam discloses that the method 200 may further include a step 203, in which the control circuit 111 may receive a second set of one or more calibration images via the communication interface 113 (of FIG. 1C) from the second camera 180/380 capturing an additional face of the polyhedron, such as the face 362F of FIG. 3C/3E (e.g., bottom face) of the polyhedron 362 of FIGS. 3B-3F, where the additional face (e.g., face 362F) may be a face at which the second camera 180/380 is pointed [See at least Islam, 0070]. Islam further discloses that the method 200 may further include a step 207, in which the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 by identifying pixel coordinates (e.g., four pixel coordinates) at which the set of respective corners (e.g., 364a-364d) appear [See at least Islam, 0095]. The pixels where the corners are present may therefore be regarded as distinction geometric measurements allowing for detection of the feature points), 
at least one of the sensors of a first of the different types (See at least Fig. 3A in Islam: Islam discloses that the second camera 380 may have a different orientation and location than the first camera 370 [See at least Islam, 0047]. Therefore, under examiner’s broadest reasonable interpretation, the second camera may be regarded as a different type of camera from the first camera) detects, when calibrating, the feature point based on the visual properties of the plurality of planar facets (See at least Fig. 2 in Islam: Islam discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081])), 
one or more of the sensors of a second of the different types detect, when calibrating, the feature point based on the geometric properties of the fiducial marker (See at least Fig. 2 in Islam: Islam discloses that the method 200 may further include a step 207, in which the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 by identifying pixel coordinates (e.g., four pixel coordinates) at which the set of respective corners (e.g., 364a-364d) appear [See at least Islam, 0095]).

Regarding claim 9, Islam discloses The fiducial marker of claim 8, wherein 
each of the plurality of planar facets is of a triangle shape (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]); 
each of two adjacent sides of each of the triangle shaped planar facets touches in alignment with a side of another triangle shaped planar facet (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]. It will be appreciated by anyone of ordinary skill in the art that a tetrahedron is formed by contact between four identical triangular faces at their vertices); and 
vertices of the two adjacent sides of each of the triangle shaped planar facets touch to form the feature point of the 3D structure (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]. It will be appreciated by anyone of ordinary skill in the art that a tetrahedron is formed by contact between four identical triangular faces at their vertices).

Regarding claim 10, Islam discloses The fiducial marker of claim 8, wherein 
the fiducial marker formed by the plurality of planar facets is convex (See at least Fig. 3A in Islam: Islam disclose that the fiduciary marker is a cube [See at least Islam, 0050]. Anyone of ordinary skill in the art will appreciate that a solid cube is convex); 
the feature point is a protruded point on the convex fiducial marker (See at least Fig. 2 in Islam: Islam discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further discloses that the method 200 may further include a step 207, in which the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 by identifying pixel coordinates (e.g., four pixel coordinates) at which the set of respective corners (e.g., 364a-364d) appear [See at least Islam, 0095]. The set of vertices of the additional face may be regarded as feature points that protrude, since they are vertices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210303898 A1) in view of Islam et al. (US 20210012534 A1).
Regarding claim 2, Wang discloses The 3D configuration of claim 1, wherein each of the fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 of FIG. 2E is made to be detected by, and use for calibration of, a range sensor, such as a radar sensor (or LIDAR, SONAR, or SODAR) of the vehicle [See at least Wang, 0075]. Wang further discloses that, in particular, the sensor calibration target 220 of FIG. 2E is trihedral in shape, and may be a concave or convex trihedral corner, essentially a triangular corner of a cube [See at least Wang, 0075]), wherein 
 each of the plurality of planar facets is of a triangle shape (See at least Fig. 2E in Wang: Wang discloses that the facets of the calibration target 220 are triangular in shape [See at least Wang, 0075]); 
each of two adjacent sides of each of the triangle shaped planar facets touches in alignment with a side of another triangle shaped planar facet (See at least Fig. 2E in Wang: Wang discloses that each face of calibration target 220 touches two other faces to form a trihedron [See at least Wang, 0075]); and 
vertices of the two adjacent sides of each of the triangle shaped planar facets touch to form an intersection point of the fiducial marker (See at least Fig. 2E in Wang: Wang discloses that a shared vertex of all the faces of calibration target 220 touch to form an intersection point [See at least Wang, 0075]).
However, Wang does not explicitly disclose the 3D configuration wherein the intersection point corresponds to the feature point of the fiducial marker that is used for calibration.
However, Islam does teach a camera calibration method using a 3D solid wherein an intersection point corresponds to the feature point of the fiducial marker that is used for calibration (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further teaches that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further teaches that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]). Both Wang and Islam teach methods for calibrating a sensor with respect to a polyhedron. However, only Islam explicitly teaches where the sensor being calibrated may be a camera and where the particular feature points used for calibration may include vertices of the polyhedron.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Wang to also allow cameras, not just range sensors, to be calibratable by detecting polyhedrons, and to make it so that vertices are used as feature points to perform the calibration of the sensors, as in Islam. This improves accuracy of the camera calibration by allowing the cameras to be calibrated with respect to polyhedrons in addition to other types of fiducial markers, and anyone of ordinary skill in the art will appreciate that vertices are clearly distinguishable features of polyhedrons which are useful for performing this type of calibration (With regard to this reasoning, see at least [Islam, 0095]).

Regarding claim 3, Wang in view of Islam teaches The 3D configuration of claim 2, wherein 
each of the plurality of planar facets exhibits a different visual property (See at least Fig. 3F in Islam: Islam teaches that different faces of the polyhedron which meet to make a corner may exhibit different visual properties due to having different stickers or painted patterns on them [See at least Islam, 0057-0058]. Islam further teaches that, while the polyhedron 362 is given an example as a cube, the 3D calibration pattern 360 may include a different polyhedron, such as a tetrahedron [See at least Islam, 0050]); and 
the feature point of a fiducial marker is where the different visual properties meet (See at least Fig. 3F in Islam: Islam teaches that the three faces 362A, 362D and 362E meet to form a vertex of the polyhedron [See at least Islam, 0057-0058]).

Regarding claim 4, Wang in view of Islam teaches The 3D configuration of claim 3, wherein the feature point of the fiducial marker is detected visually or based on a geometric measurement associated with the feature point on the fiducial marker (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 5, Wang in view of Islam teaches The 3D configuration of claim 2, wherein each of the fiducial markers further comprises a sub-structure with a designated portion configured to be able to reflect a signal directed thereto upon receiving the signal (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 is made of a reflective material that reflects incident radar waves [See at least Wang, 0075-0076]. Each face of the target may therefore be regarded as a substructure).

Regarding claim 6, Wang in view of Islam teaches The 3D configuration of claim 5, wherein the sub-structure is attached to the fiducial marker near the feature point, either inwardly or outwardly (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 may be a concave or convex trihedral corner [See at least Wang, 0075]); and
in the back of the fiducial marker where the signal directed thereto is able to reach (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 may be a concave or convex trihedral corner [See at least Wang, 0075]. It will be appreciated that, under examiner’s broadest reasonable interpretation, whichever part of the trihedral corner that receives the radar signal may be regarded as the “back” of the trihedral corner).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210303898 A1) in view of Natroshvili et al. (US 20120320190 A1), hereinafter referred to as Natroshvili.
Regarding claim 7, Wang discloses The 3D configuration of claim 1, wherein the plurality of fiducial markers:
are grouped together to form a merged 3D construct (See at least Fig. 6 in Wang: Wang discloses that the dynamic scene calibration environment 600 may include multiple trihedral radar calibration targets 220 [See at least Wang, 0121]. The trihedral radar calibration targets may be regarded as a group of trihedral radar calibration targets forming a 3D construct) so that the feature points of the plurality of the fiducial markers are facing substantially the same direction (It will be appreciated, as per the discussion of “substantially the same direction” in the section of this office action titled “Claim Rejections – 35 USC 112”, that the trihedrons can be facing any direction under examiner’s broadest reasonable interpretation).
However, Wang does not explicitly disclose the 3D configuration wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the plurality of sensors.
However, Natroshvili does teach a system of calibrating a vehicle using a plurality of 3D fiducial markers wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the plurality of sensors (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons used for calibrating the vehicle sensors are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]). Both Natroshvili and Wang teach methods for calibrating a vehicle by detecting a plurality of 3D fiducial markers around a vehicle. However, only Natroshvili explicitly teaches where a plurality of the fiducial markers may be captured in the field of view of a vehicle sensor at once.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Wang to also be able to capture multiple fiducial markers in the field of view of a sensor at once, as in Natroshvili. Doing so improves accuracy of the calibration method by allowing the sensor system to collect additional data.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20210012534 A1) in view of Wang et al. (US 20210303898 A1).
Regarding claim 11, Islam discloses The fiducial marker of claim 8.
However, while Islam does disclose that the fiducial marker may be a tetrahedron (See at least [Islam, 0050]), Islam does not explicitly disclose the fiducial marker wherein the fiducial marker formed by the plurality of planar facets is concave; the feature point is a depressed point in the concave fiducial marker.
However, Wang does teach a fiducial marker formed by planar facets wherein the fiducial marker formed by the plurality of planar facets is concave (See at least Fig. 2E in Wang: Wang teaches that the sensor calibration target 220 of FIG. 2E is made to be detected by, and use for calibration of, a range sensor, such as a radar sensor (or LIDAR, SONAR, or SODAR) of the vehicle [See at least Wang, 0075]. Wang further teaches that, in particular, the sensor calibration target 220 of FIG. 2E is trihedral in shape, and may be a concave or convex trihedral corner, essentially a triangular corner of a cube [See at least Wang, 0075]. Wang further teaches that a concave trihedral shape creates a particularly strong radar echo and thus a particularly strong radar cross section (RCS) [See at least Wang, 0075]); the feature point is a depressed point in the concave fiducial marker (It will be appreciated by anyone of ordinary skill in the art that if the tetrahedron of [Islam, 0050] is modified to take the form of the trihedron of [Wang, 0075] by removing a face, then when any set of feature points determined for any face of the trihedron as per Fig. 2 of Islam and at least [Islam, 0081 and 0095], at least one determined feature point of the face will have to be the “depressed” vertex of the trihedron where the three faces meet). Both Islam and Wang teach methods of using 3D structures with triangular faces in order to calibrate sensors. However, only Wang explicitly teaches where the 3D structure used for the calibration may be a concave trihedron (which is the same as a tetrahedron with one of its four faces removed) rather than a fully solid convex tetrahedron.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration method of Islam to also use a trihedron for calibration of the sensors instead of a tetrahedron, as in Wang. Anyone of ordinary skill in the art will appreciate that tetrahedrons and trihedrons are nearly identical and have the same number of vertices, so are suitable substitutes for each other, and anyone of ordinary skill in the art would further appreciate that making such a substitution of type of fiducial marker also allows the fiducial marker to be helpful for calibrating radar sensors due to the concavity of a trihedron, without negatively impacting the existing image sensor calibration process of Islam (With regard to this reasoning, see at least [Wang, 0075]).

Regarding claim 12, Islam discloses The fiducial marker of claim 8.
However, Islam does not explicitly teach the fiducial marker further comprising a sub-structure attached to the fiducial marker and including a designated portion configured to be able to reflect a signal directed thereto upon receiving the signal.
However, Wang does teach a fiducial marker further comprising a sub-structure attached to the fiducial marker and including a designated portion configured to be able to reflect a signal directed thereto upon receiving the signal (See at least Fig. 2E in Wang: Wang teaches that the sensor calibration target 220 is made of a reflective material that reflects incident radar waves [See at least Wang, 0075-0076]. Each face of the target may therefore be regarded as a substructure. Wang further teaches that the fiducial marker may be shaped like a trihedron [See at least Wang, 0075-0076]). Both Islam and Wang teach methods for calibrating sensors based off of detection of fiducial markers. However only Wang explicitly teaches where each face of the fiducial marker may be reflective in order to better reflect radar signals, and where the fiducial marker may be shaped like a trihedron.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claim invention to modify the fiducial marker of Islam to also be made of a reflective material and to be shaped like a trihedron, as in Wang. Anyone of ordinary skill in the art would further appreciate that doing so allows the fiducial marker to be helpful for calibrating radar sensors due to the reflectivity of the material, without negatively impacting the existing image sensor calibration process of Islam (With regard to this reasoning, see at least [Wang, 0075-0076]).

Regarding claim 13, Islam in view of Wang teaches The fiducial marker of claim 12, wherein the sub-structure is attached to the fiducial marker 
near the feature point, either inwardly or outwardly (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 may be a concave or convex trihedral corner [See at least Wang, 0075]); and 
in the back of the fiducial marker where the signal directed thereto is able to reach (See at least Fig. 2E in Wang: Wang discloses that the sensor calibration target 220 may be a concave or convex trihedral corner [See at least Wang, 0075]. It will be appreciated that, under examiner’s broadest reasonable interpretation, whichever part of the trihedral corner that receives the radar signal may be regarded as the “back” of the trihedral corner).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20210012534 A1) in view of Wang et al. (US 20210303898 A1) in further view of Lau et al. (US 20210199479 A1), hereinafter referred to as Lau.
Regarding claim 14, Islam in view of Wang teaches The fiducial marker of claim 12.
However, Wang does not explicitly teach the fiducial marker wherein the sub-structure further includes a GPS signal receiver configured to receive a GPS signal which is to be used to determine a geo- position of the fiducial marker.
However, Lau does teach a fiducial marker used in calibrating vehicle sensors wherein the sub-structure further includes a GPS signal receiver configured to receive a GPS signal which is to be used to determine a geo- position of the fiducial marker (Lau teaches that location information is identified for an illuminated sensor target 800, wherein the location information may identify an absolute location of the illuminated sensor target 800, such as from a GPS or other GNNS receiver coupled to the illuminated sensor target 800 [See at least Lau, 0163]. Lau further teaches that the location information may identify a relative location of the illuminated sensor target 800 relative to something else, such as another illuminated sensor target 800 or the vehicle 102 [See at least Lau, 0163]). Both Lau and Islam in view of Wang teach methods for calibrating vehicle sensors using fiducial markers. However, only Lau explicitly teaches where a GPS signal receiver may be attached to a fiducial marker to indicate a geo-position of the fiducial marker.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiducial markers of Islam in view of Wang to also have GPS units attached to them which indicate their location, as in Lau. Doing so improves accuracy of the calibration method by providing an absolute position of the fiducial markers and also providing a relative position of the fiducial markers with respect to the vehicle.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20210012534 A1) in view of Philiben (US 20080198039 A1), hereinafter referred to as Philiben.
Regarding claim 15, Islam discloses A system for automatic initiation of calibrating multiple sensors of different types (See at least Fig. 3A in Islam: Islam discloses an example environment for performing the calibration method 200 of Fig. 2, including  [See at least Islam, 0047]. Islam further discloses that the 3D calibration pattern 360 to achieve this includes a polyhedron 362 having a plurality of faces [See at least Islam, 0050]), comprising: 
a fiducial marker having a plurality of planar facets spatially connected (Islam further discloses that the 3D calibration pattern 360 to achieve this includes a polyhedron 362 having a plurality of faces [See at least Islam, 0050]); 
a feature point on the fiducial marker formed by vertices of the plurality of planar facets (See at least Fig. 2 in Islam: Islam discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further discloses that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further discloses that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further discloses that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]. Each of the vertices of the additional face may therefore be regarded a feature point), wherein 
each of the plurality of planar facets exhibits a different visual property to facilitate detection of the feature point based on visual properties (See at least Fig. 2 in Islam: Islam discloses that, as part of step 201, for a first set of calibration images captured by a first camera, pixel coordinates [u v] of respective locations at which the dots appear on faces of the polyhedron in the calibration image 500 may be stored [See at least Islam, 0062]. Islam further discloses that each calibration image may capture at least two 2D calibration patterns [See at least Islam, 0062]. It will therefore be appreciated that two patterns in a single image cannot have the same pixel coordinates. Also see at least Figs. 3A-F in Islam: Islam further discloses that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]), 
the feature point has a distinctive geometric measurement to facilitate detection thereof based on geometric properties of the fiducial marker (See at least Fig. 2 in Islam: Islam discloses that the method 200 may further include a step 203, in which the control circuit 111 may receive a second set of one or more calibration images via the communication interface 113 (of FIG. 1C) from the second camera 180/380 capturing an additional face of the polyhedron, such as the face 362F of FIG. 3C/3E (e.g., bottom face) of the polyhedron 362 of FIGS. 3B-3F, where the additional face (e.g., face 362F) may be a face at which the second camera 180/380 is pointed [See at least Islam, 0070]. Islam further discloses that the method 200 may further include a step 207, in which the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 by identifying pixel coordinates (e.g., four pixel coordinates) at which the set of respective corners (e.g., 364a-364d) appear [See at least Islam, 0095]. The pixels where the corners are present may therefore be regarded as distinction geometric measurements allowing for detection of the feature points).
However, Islam does not explicitly teach the system further comprising a sub-structure attached on the fiducial marker having a GPS signal receiver embedded therein wherein the GPS signal receiver is provided to facilitate automatic initiation of the calibration.
However, Philiben does teach a system for detecting an object by a sensor further comprising a sub-structure attached on the fiducial marker having a GPS signal receiver embedded therein (See at least Fig. 1 in Philiben: Philiben teaches that the light source controller 32 of a light source to be detected by a detector utilizes time data provided by the GPS receiver 34 to control operation 50 of a controlled light source [See at least Philiben, 0022]) wherein the GPS signal receiver is provided to facilitate automatic initiation of the detection (See at least Fig. 3 in Philiben: Philiben teaches that the time signals of the GPS system enable the operation 100 of the detector subsystem to be synchronized with the operation of the controlled source of light emissions, wherein when operation of the detector is initiated 102, the detector controller determines the time from the GPS receiver 103 and synchronizes an image capture timer 104 in the controller 40 of the detector to capture images in synchronization [See at least Philiben, 0023]). Both Philiben and Islam teach methods for detecting objects by sensors. However, only Philiben explicitly teaches where a GPS sensor in the target object may be used to initiate detection of the target object by the sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Islam so that detection of the object is based on synchronization of GPS modules of the sensor and observed object, as in Philiben, so that data collection for calibration begins after synchronization of the GPS modules. Doing so improves accuracy of gathered data by providing accurate time stamps for the gathered data.

Regarding claim 16, Islam in view of Philiben teaches The system of claim 15, wherein each of the plurality of planar facets is of a triangle shape (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]); 
each of two adjacent sides of each of the triangle shaped planar facets touches in alignment with a side of another triangle shaped planar facet (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]. It will be appreciated by anyone of ordinary skill in the art that a tetrahedron is formed by contact between four identical triangular faces at their vertices); and 
vertices of the two adjacent sides of each of the triangle shaped planar facets touch to form the feature point of the fiducial marker (Islam discloses that the 3D pattern 360 is not limited to including a cube, and may be a tetrahedron instead of a cube [See at least Islam, 0050]. It will be appreciated by anyone of ordinary skill in the art that a tetrahedron is formed by contact between four identical triangular faces at their vertices).

Regarding claim 17, Islam in view of Philiben teaches The system of claim 15, wherein the sub-structure is attached to the fiducial marker 
near the feature point, either inwardly or outwardly (See at least Fig. 1 in Philiben: Philiben teaches that global positioning system (GPS) receiver 34 may be co-located with the object to be detected [See at least Philiben, 0017]. Under examiner’s broadest reasonable interpretation, this may be regarded as being “near” the feature point); and 
in the back of the fiducial marker where the signal directed thereto is able to reach (See at least Fig. 1 in Philiben: Philiben teaches that global positioning system (GPS) receiver 34 may be co-located with the object to be detected [See at least Philiben, 0017]. Under examiner’s broadest reasonable interpretation, whichever part of the object to be detected that the GPS receiver is attached to may be regarded as the “back” of the object to be detected).

Regarding claim 18, Islam in view of Philiben teaches The system of claim 15, wherein the GPS signal receiver is configured to receive a GPS signal to be used to determine a marker geo-position of the fiducial marker (Philiben teaches that the geographic position of the observed object is determined from a signal emitted by a global positioning system [See at least Philiben, claim 11]), wherein the marker geo-position is used in determining when to initiate calibration of the multiple sensors of different types based on the fiducial marker (See at least Fig. 3 in Philiben: Philiben teaches that the time signals of the GPS system enable the operation 100 of the detector subsystem to be synchronized with the operation of the controlled source of light emissions, wherein when operation of the detector is initiated 102, the detector controller determines the time from the GPS receiver 103 and synchronizes an image capture timer 104 in the controller 40 of the detector to capture images in synchronization [See at least Philiben, 0023]. As discussed in the rejection of parent claim 15 above, the initiation of synchronized detector data capture of the object of interest in Philiben may be regarded as initiation of calibration in combination with the Islam reference).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20210012534 A1) in view of Philiben (US 20080198039 A1) in further view of Wang et al. (US 20210303898 A1).
Regarding claim 19, Islam in view of Philiben teaches The system of claim 15.
However, Islam in view of Philiben does not explicitly teach the system further comprising an automatic calibration initiator, deployed in an ego vehicle on which the multiple sensors of different types are mounted, configured for determining when to initiate the simultaneous calibration of the multiple sensors of different types based on the fiducial marker.
However, Wang does teach the system further comprising an automatic calibration initiator, deployed in an ego vehicle on which the multiple sensors of different types are mounted (See at least Fig. 6 in Wang: Wang discloses that a top-down view of a dynamic scene calibration environment in which a turntable that is at least partially surrounded by both vehicle camera calibration targets and combined vehicle range sensor and vehicle camera calibration targets rotates a vehicle so that the vehicle can perform calibration of its camera sensors and range sensors [See at least Wang, 0120-0121]), configured for determining when to initiate the simultaneous calibration of the multiple sensors of different types based on the fiducial marker (See at least Fig. 11 in Wang: Wang teaches that, at step 1110, the vehicle 102 captures a plurality of sensor capture datasets via a sensor coupled to the vehicle over the course of the calibration time period by capturing at least one of the plurality of sensor capture datasets while the vehicle is at each of the plurality of vehicle positions [See at least Wang, 0154]). Both Wang and Islam in view of Philiben teach methods for calibrating sensors based on detecting objects in a surrounding environment. However, only Wang explicitly teaches where the initiating means for the data capture by the sensors may be located on a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the object detection and calibration system of Islam in view of Philiben so that the sensors are located on board a vehicle and, consequently, the initiating means for the data collection for calibration of the sensors is also located onboard the vehicle. Anyone of ordinary skill in the art will appreciate that a vehicle is one example of an apparatus equipped with sensors which require calibration.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any pertinent objections and rejections from prior sections of this office action are also resolved.
The closest prior art of record is Islam et al. (US 20210012534 A1) in view of Philiben (US 20080198039 A1) in further view of Wang et al. (US 20210303898 A1) in further view of Lau et al. (US 20210199479 A1). The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, Islam in view of Philiben in further view of Wang teaches The system of claim 19, further comprising an automatic calibration initiator comprises:
a vehicle geo-location determiner configured for 
receiving a vehicle GPS signal (See at least Fig. 1 in Philiben: Philiben teaches that the detector subsystem 24, which is, typically, associated with a potential observer of an object of interest, also comprises a GPS receiver 38 [See at least Philiben, 0021]), and 
determining a vehicle geo-position associated with the ego vehicle based on the vehicle GPS signal (See at least Fig. 5 in Philiben: Philiben teaches that when operation of the detector subsystem is initiated 202, the detector controller activates the GPS receiver to determine the geographic position of the detector 206 [See at least Philiben, 0028]); 
a marker geo-location determiner configured for 
receiving a GPS related signal from the sub-structure (See at least Fig. 1 in Philiben: Philiben teaches that the light source controller 32 of a light source to be detected by a detector utilizes time data provided by the GPS receiver 34 to control operation 50 of a controlled light source [See at least Philiben, 0022]), and 
obtaining a marker geo-position associated with the fiducial marker based on the GPS related signal (Philiben teaches that the geographic position of the observed object is determined from a signal emitted by a global positioning system [See at least Philiben, claim 11]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system further comprising a marker distance estimator configured for estimating a distance between the ego vehicle and the fiducial marker based on the vehicle geo-position and the marker geo-position; and 
a calibration trigger configured for initiating, based on the distance, calibration of the multiple sensors using the fiducial marker.
Philiben comes close to teaching this limitation, since Philiben teaches a system wherein a GPS receiver of an observed object and a GPS receiver of a detector both provide their location to initiate synchronized data gathering of the object by the detector (See at least [Philiben, 0023]). However, Philiben does not actually make use of the geo-locations of the observed object and detector to calculate a distance to initiate this data gathering. Philiben therefore is not in the field of endeavor of initiating data gathering and calibration of a detector based on a distance between a GPS location of a GPS receiver of the detector and a GPS location of a GPS receiver of the object being observed, and it would not have been obvious to combine Philiben with any of the prior art of record to arrive at the claimed invention.
Lau also comes close to teaching the limitations in question, since Lau teaches a system configured to determine the distance between a vehicle and a fiducial marker using GPS (See at least [Lau, 0163-0166]). However, this GPS distance is not used to initiate calibration or data gathering; instead, Lau merely uses the GPS distance to brighten the fiducial marker, which is not the same thing (See at least [Lau, 0163-0166]). Lau therefore is not in the field of endeavor of initiating data gathering and calibration of a detector based on a distance between a GPS location of a GPS receiver of the detector and a GPS location of a GPS receiver of the object being observed, and it would not have been obvious to combine Lau with any of the prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 20 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668